TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00412-CV


                              Valerie Elizabeth Kugle, Appellant

                                                 v.

                                 April Denise Moore, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
          NO. 17-18474, THE HONORABLE BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was due on November 4, 2019. On November 19, 2019, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by December 2, 2019, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: December 19, 2019